            Case 8:20-bk-03608-CPM          Doc 65-9   Filed 05/26/20    Page 1 of 5




                             Exhibit 7—Addendum to Franchise Agreement




DOCS_DE:228658.7 18037/004
                        Case 8:20-bk-03608-CPM                           Doc 65-9            Filed 05/26/20   Page 2 of 5



                                                                                                                         !HOP #476

                                            ADDENDUM TO FRANCHISE AGREEMENT


                  THIS ADDENDUM is made and entered into as ofthe 13 of May, 2005 (the "Effective Date")
          by and between INTERNATIONAL HOUSE OF PANCAKES, INC. ("Franchisor") and CFRA, INC., a
          Delaware corporation ("Franchisee").

                                                                    INTRODUCTION

'. . ~(\(\ Franchisee and CFRA Restaurant Holdings, Inc. ("Parent Compan " entered into a reements with                              ~.
                                                                                                                                     LLL,
L (,-' Califarnia Family Restaurants Associates II L.P. and Fairfeld Dining, . (collectively, "CFRA"), whereby
          Franchisee wil acquire certain assets of CFRA, including the franchise for the International House of
          Pancakes ("!HOP") restaurant located at 2219 Gallatin Pike North, Madison, Tennessee 37115 (the
          "Restaurant"). Under CFRA's agreements with Franchisor, Franchisor's approval to such acquisition is
          required. In connection with such approval, Franchisor and Franchisee agreed to enter into a new form of
          franchise agreement on the standard form currently used by Franchisor in the offer and sale of ftanchises,
          subject to amendments to that form of agreement as more fully set forth in this Addendum.

                  NOW, THEREFORE, in consideration for Franchisee entering into a Franchise Agreement with
          Franchisor of even date herewith (the "Agreement") for the operation ofthe Restaurant under the IHOP name
          and systems, and for other good and valuable consideration, the receipt and suffciency of which is
          acknowledged by each par, Franchisor and Franchisee hereby agree to amend the provisions of the
          Agreement as follows:

                  i.) Definition - The following shall be added at the end of Paragraph 1.02 of the Agreement:


                          "Notwithstanding the foregoing, for this transaction only, Franchisor will
                          permit the ownership of the Franchise to be as follows:

                          The Franchisee is a wholly-owned subsidiary of Parent Company;
                          Windward V, L.P., a Delaware limited parnership, and its Affliates, owns
                          fift-one percent (51 %) or more of                  Parent Company; Prometheus V, LLC,
                          a Delaware limited liabilty company, is the general parter of                Windward
                          V, L.P.; Nick Peters owns fift-one percent (51 %) or more of               Prometheus
                          V, LLC, and Nick Peters is currently the Majority Owner of                Franchisee.

                  2.) Financial Statements - The following shall be added as new Paragraph 6.04:


                          6.04 Financial Statements.

                          Within sixty (60) days after the end of                 Franchisee's fiscal year, Franchisee
                          shall provide to Franchisor           unaudited financial statements of      Franchisee and
                          Parent Company (which may be consolidated financial statements, or
                          separate financial statements for each entity), prepared in accordance with
                          generally accepted accounting principles, for such previous 12-month
                          period. Within fort-five (45) days after the end of the second quarter of
                          Franchisee's fiscal year, Franchisee shall provide to Franchisor unaudited
                          financial statements of Franchisee and Parent Company for such previous
                          6-month period.
                       Case 8:20-bk-03608-CPM                            Doc 65-9             Filed 05/26/20   Page 3 of 5



              3.) Required Purchases ofProDrietarv Products - The following is added at the end of                         Paragraph
1O.02(b) of        the Agreement:

              "Notwithstanding the foregoing, Franchisee shall have the right to purchase all of its
              requirements for coffee from S & D Coffee and its successors; provided, however, that if
              Franchisor develops a new coffee recipe and Franchisor requires all of its franchisees to
              purchase such new coffee recipe from an approved supplier, then Franchisee wil purchase
              all of   its requirements for coffee from such approved supplier. Franchisee acknowledges that
              Franchisor is in the process of developing a new coffee recipe for use in the operation of all
              restaurants under the IHOP name and systems."

              4.) ParticiDation In ODeration of Franchised Business - Notwithstanding the language of
Paragraph 10.08 of           the Agreement, for this transaction only, the Designated Franchisee Representative shall
have responsibility for the management of Franchisee and he or the Majority Owner shall be the President
of Franchisee. It is agreed that the initial Designated Franchisee Representative shall be Kevin Belverd." In

the event the Majority Owner becomes the President, he shall either successfully complete the IHOP training
progra (and pay the applicable fee) or appoint a Director of                            Operations who has successfully completed the
!HOP training program and is otherwise approved by IHOP. Franchisor further agrees that notwithstanding
the last sentence ofthe third paragraph of                  Paragraph 10.08, for          this transaction only, employees of Franchisee
may, directly or indirectly, become an Owner of Franchisee, provided such person's ownership of the
Franchisee does not exceed five percent (5%). Franchisor further agrees that the ownership interest of                            Kevin
Belverd and his Affliates in Franchisee may exceed such five percent (5%) threshold; provided such
ownership by Kevin Belverd and his Affiliates does not change control of Franchisee.

              5.) Assil!ment bv Franchisee - Notwithstanding the provisions of Paragraph 11.02(a) of the
Agreement, the parties agree as follows:

              (01) Subparagraph Il.02(a) is further amended by adding the following at the end thereof:

              "The reference to "management control" in clause (i) above, shall refer only to changes in
              the Majority Owner or in the Designated Franchisee Representative. The paries
              acknowledge that a change in the Majority Owner does constitute an Assignment and is
              subject to all restrictions on Assignments provided for in this Agreement. However, the
              partes further acknowledge that a change in the Designated Franchisee Representative shall
              not be considered an Assignment for any purpose under  this Agreement if, within ninety (90)
              days of such change, Franchisee provides a substitute Designated Franchisee Representative
              reasonably acceptable to Franchisor."

              (02) Subparagraph Il.02(a)(vi) is clarfied and amended by the addition ofthe following:

              "; provided, however, that any merger, stock redemption, consolidation, reorganization,
              recapitalization or other transfer of Stock of the Franchisee that does not result in a change
              in the Franchisee, the Majority Owner of   Franchisee, the Majority Owner as defined in this
              Agreement, and the controlling person of the majority shareholder of the majority
              shareholder ofthe Franchisee, shall not be considered an Assignment for any purpose under
              the Agreement;

              (03) any transaction that occurs solely in connection with a refinancing of                      the business of
              Franchisee that is approved by Franchisor, whether the approval occurs in an agreement with

                                                                              -2-
                   Case 8:20-bk-03608-CPM                             Doc 65-9          Filed 05/26/20               Page 4 of 5



           Franchisee or through an agreement between Franchisor and a lender or financial institution
           that is not an Affliate of Franchisee but who provides financing to Franchisee, shall not
           require the payment of any transfer fee (provided Franchisee agrees to reimburse Franchisor
           for any of     its out-of-pocket       costs in connection with its approval ofthe transaction), and shall
           not be subject to the provisions of              Paragraph 11.04 of        this Agreement (providing Franchisor
           a right of first refusal);

           (04) a pledge or mortgage of
                                                          Franchisee in a refinancing transaction approved
                                                      the stock of

           by Franchisor shall be considered an Assignent      under the Agreement; however, such action
           shall not be subject to Franchisor's right of first refusal contained in Paragraph 11.04; and

           (05) Franchisor shall not unreasonably withhold its consent to Frachisee's pledge,
           encumbrance, hypothecation, or otherwise granting to any lender or financial institution that
           is not an Affliate of Franchisee, a security interest in the Agreement or any of the rights of
           Franchisee under the Agreement, or in the operation of the Restaurant, or a pledge or
           mortgage of the Stock of Franchisee; provided, however, Franchisor has the right to
           condition its consent on Franchisee reimbursing Franchisor for its out-of-pocket expenses
           incurred in connection with such consent.

             6.) Conditions to Assil!ment bv Franchisee - The condition set forth in clause Il.03(a)(ii)(6),
requiring an assignee's Owner(s) and/or spouse to execute a guaranty in form satisfactory to Franchisor, shall
be waived if       (i) the net worth of    the assignee immediately following the date of execution of a new franchise
agreement equals or exceeds the amount of rents, royalties, national and local advertising fees, and other
periodic continuing fees due to Franchisor from Franchisee for the preceding six (6) months with respect to
all !HOP restaurants trnsferred to the assignee in such transaction, and (ii) the assignee agrees to provide to
Franchisor a letter of          credit in an amount equal to the last four (4) weeks of such payments (determined as
of the date notice of the proposed assignment is provided to Franchisor), on terms similar to those set forth
in that certain Master Agreement by and between Franchisor, Franchisee and Parent Company dated the
_ day of       May, 2005.

           7.) Right of             Termination After Notice of             Default                Paragraph
                                                                                      - Notwithstanding the provisions of

12.01, if a Material Breach occurs that does not relate to the payment of  money,  Franchisee  shall have ten
(10) business days to cure such breach, unless (i) the Material Breach endangers the health or safety of
patrons of the Restaurant, jeopardizes any license the Restaurant may have to continue operating, involves
the closing of the Restaurant, or could reasonably be expected to result in the closing of the Restaurant; or
(ii) the breach cannot by its nature be cured within such ten (i 0) business day period, in which case
Franchisee must commence to cure within such ten (10) business days, and thereafter diligently continue to
cure such default during such additional reasonable period of time as Franchisor deems is necessary to cure
the Material Breach.

            8.) Noncompetition - Franchisor agrees that the provisions of   Paragraph 14.0 i ofthe Agreement
shall not apply to the operation ofa quick service restaurant, such as Wendy's, Burger King, McDonald's, or
KFC, where less than twenty-five percent (25%) ofthe system-wide sales of     such restaurants is derived ftom
breakfast items, even if one restaurant in which Franchisee or any Owner of  Franchisee may have an interest
does exceed that threshold, and nothing contained in the Agreement shall restrct Franchisee or any Owner
of Franchisee ftom being involved in any manner with such a business.



           9.) Miscellaneous - All capitalized terms not otherwise defined in this Addendum shall have the
meaning ascribed thereto in the Agreement. Each of the parties agrees that, except as modified by this

                                                                           -3-
                     Case 8:20-bk-03608-CPM          Doc 65-9             Filed 05/26/20    Page 5 of 5



Addendum, they remain bound by the   provisions of    the Agreement. If       there is any conflct between the terms
of the Agreement and the terms of this Addendum, the provisions of this Addendum shall prevaiL.

        IN WITNESS WHEREOF, Franchisor and Franchisee have caused this Addendum to be executed
as ofthe day and year first above wrtten.

FRANCHISOR:                                                    FRANCHISEE:

INTERNATIONAL HOUSE OF PANCAKES,                               CFRA, INC., a Delaware corporation
INC., a Delaware corporation


                                                               By:        =- . ~~ '- ..
Its:                                                           Its:
                                                                            ~~~,
Its:




                                                       -4-
